Citation Nr: 0907247	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
wrists, knees, and shoulders.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2005.  In June 2006, the Veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In a decision dated in January 2007, the 
Board denied the appeal.  The Veteran then appealed the 
issues of service connection for arthritis of the wrists, 
knees, and shoulders to the U.S. Court of Appeals for 
Veterans Claims (Court).  (He did not appeal the issue of 
service connection for bilateral hearing loss.)  In an April 
2008 joint motion to the Court, the parties (the Veteran and 
the VA Secretary) requested that the Board decision as to 
those issues be vacated and remanded; an April 2008 Court 
order granted the joint motion.  

The joint motion pointed to the Board's discussion of why a 
VA examination was not needed, stating that the Board's 
conclusion that any opinion linking the claimed disabilities 
to military service would necessarily be based upon the 
unsubstantiated history provided by the Veteran appeared to 
contradict Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
The Board was directed to consider whether, under Kowalski, 
the Veteran should be afforded a VA examination, and to 
provide a statement of reasons or bases for its decision.  In 
addition, the Board was directed to consider the competency 
or credibility of lay statements pursuant to case law such as 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed Cir. 2006).  These 
matters will be addressed below. 

For his appeal before the Court, the Veteran was represented 
by an attorney.  However, representation before the Board, 
which has different qualifications, requires a separate power 
of attorney to be executed by the Veteran.  See 38 C.F.R. § 
20.603 (2008).  The Veteran has not designated the attorney 
to represent him before the Board, and his unrevoked power of 
attorney, in favor of Disabled American Veterans, remains in 
effect.  

The Board observes that service connection for a ganglion of 
the left wrist was denied by the Board in June 1978.  
However, the current claim is for arthritis, which, as a new 
diagnosis, is a new claim.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  Therefore, finality does not apply, and 
the issue of service connection for arthritis of the left 
wrist was properly considered on the merits.


FINDINGS OF FACT

1.  VA notified the Veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  There is no credible evidence indicating that arthritis 
of the wrists, knees, and shoulders or hypertension was 
manifest during service or within a year of separation.

3.  Arthritis of the left shoulder and knees was first 
manifested many years after service, and is unrelated 
thereto.  

4.  Arthritis of the wrists and right shoulder has not been 
clinically demonstrated, and was not manifested during the 
Veteran's military service, or for many years thereafter.

4. Hypertension was first manifested many years after 
service, and is unrelated thereto.  


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral wrists, knees, and shoulders 
was not incurred in or aggravated by the Veteran's active 
duty military service, nor may arthritis of any such joints 
be presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In a letter dated in September 2003, 
prior to the initial adjudication of the claims, the RO 
advised the claimant of the information necessary to 
substantiate the claims for service connection for arthritis 
of bilateral wrists, knees, and shoulders, and hypertension, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was informed of the 
specific types of evidence he could submit which would be 
pertinent to his claim, and advised that it was his 
responsibility to support the claim with appropriate evidence 
not in the possession of a government agency.  In March 2006, 
he was provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the RO did not adjudicate the claim after 
this letter, he did not respond to the letter.  Moreover, as 
there is no rating or effective date to be assigned as a 
result of this decision, any failure to readjudicate the 
claim after that notice was harmless error.  

In February 2004, the Veteran was sent a letter informing him 
that service connection for arthritis of the left shoulder 
had previously been denied in October 2002, and, hence, new 
and material evidence was required to reopen the claim.  
Although only pages 2 and 3 of the October 2002 rating 
decision are on file, it is clear that service connection for 
arthritis of the left shoulder was not considered in that 
decision.  In this regard, these pages contain a list of all 
disabilities which have been subject to adjudication by VA, 
up to and including the current rating action.  These are 
separated under the headings "SC" meaning service-
connected; "NSC" meaning non-service-connected, i.e., which 
have been adjudicated as non-service-connected, and "PT," 
meaning disabilities for which service connection is not in 
effect, but which have only been considered in a non-service-
connected permanent and total disability pension claim, 
without a decision as to service connection.  Arthritis of 
the left shoulder is contained in the list of disabilities 
under the heading PT; thus, no decision as to service 
connection was made at that time.  Therefore, the February 
2004 notice, telling the Veteran that he must submit new and 
material evidence, was in error.  However, the Veteran did 
not respond to this notice, and the RO subsequently went on 
to adjudicate the issue on a de novo basis in the March 2005 
rating decision, and merits consideration, without regard to 
finality, was also reflected in the May 2005 statement of the 
case.  Thus, no prejudice resulted from the erroneous notice, 
and the error was harmless.

With respect to the duty to assist, the Veteran's service 
treatment records, private treatment records, and VA 
treatment records were reviewed by both the RO and the Board 
in connection with adjudication of his claims.  The Veteran 
has not identified any additional available, outstanding 
records that need to be obtained for an equitable disposition 
of his claims.  In this regard, the Board notes that, at his 
June 2006 Board hearing, the Veteran identified treatment 
from Drs. Tenbrook and Ward during the mid-1960's.  However, 
he indicated that both physicians were deceased and that VA 
would already be in possession of any available treatment 
records.  The Board observes that records dated in the 1970's 
from Dr. Tenbrook, and from a former employee of Dr. Ward 
stating that Dr. Ward was deceased, are contained in the 
claims file.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The joint motion for remand in April 2008 pointed to the 
Board's discussion of why a VA examination was not needed, 
stating that the Board's conclusion that any opinion linking 
the claimed disabilities to military service would 
necessarily be based upon the unsubstantiated history 
provided by the Veteran appeared to contradict Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The Board was directed 
to consider whether, under Kowalski, the Veteran should be 
afforded a VA examination, and to provide a statement of 
reasons or bases for its decision.  In addition, the Board 
was directed to consider the competency or credibility of lay 
statements pursuant to case law such as Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed Cir. 2006).   

The Board assumes that the joint motion is referring to the 
part of Kowalski that holds that a medical opinion cannot be 
rejected solely because it is based on history provided by 
the Veteran.  See Kowalski.  However, Kowalski also states 
that the Board is not obliged to accept an opinion based on 
inaccurate medical history.  Id.   Similarly, a Veteran's 
testimony cannot be rejected simply because it was not 
reported contemporaneously to service, or noted in the 
service medical records.  See Buchanan, at 1337 (Fed Cir. 
2006).  Nevertheless, the Board still must determine whether 
lay evidence is credible, in light of factors such as 
possible bias or conflicting statements, and the absence of 
contemporaneous medical evidence is a factor that may be 
weighed against the lay evidence of record.  Id.  Jandreau 
expands on Buchanan, holding that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (here the Federal Circuit distinguished 
between the examples of a broken leg versus cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

All of these decisions make it clear that lay evidence cannot 
be rejected out of hand.  However, lay evidence remains 
subject to assessments of competence and credibility, and 
factors which preclude outright rejection of the evidence 
nevertheless may be considered in assessing the probative 
value of such evidence.  In this case, service treatment 
records are of record and do not show any of the claimed 
conditions, and normal X-rays of the left wrist and blood 
pressure are shown.  After service, as discussed below in 
more detail, arthritis of the left wrist was again ruled out 
by X-rays in 1977; arthritis of the left shoulder was not 
present prior to a left shoulder injury with fracture in 
1986, as demonstrated by X-rays at the time of the injury; 
arthritis of the knees was not shown until 1996 and 1998 (and 
the Veteran reported a history of onset of symptoms in the 
1980's at that time); and arthritis of the right wrist and 
right shoulder has not been shown, nor has the Veteran 
provided any specific assertions of service onset regarding 
these joints, other than that he believes arthritis was 
caused by exercise in service.  Hypertension is not a 
condition subject to lay observation, there were no abnormal 
blood pressure readings noted until several years after 
service, and hypertension was not diagnosed until 1996.  In 
view of the intervening claims and medical evidence, which 
fail to either mention the disabilities or to attribute them 
to service, when to mention them would be expected, the 
Veteran's claims of service onset are not credible.  Further, 
he is only competent to report on observable matters, such as 
continuity of symptomatology, and not on whether a condition 
shown later is otherwise due to service.  His contentions and 
testimony, even when considered without the contradictory 
evidence, are vague and even sometimes inconsistent regarding 
post-service continuity of symptomatology.  Therefore, an 
opinion based on the Veteran's history alone would be based 
on inaccurate and incomplete history.  In this case, however, 
there is ample documentary evidence sufficient to establish 
the factual absence of the claimed conditions until many 
years after service; such evidence would be before an 
examiner.  The examiner would have to weigh the credibility 
of the evidence documented over the years, including lay 
statements, versus the Veteran's current statements.  
However, assessing the credibility of evidence is clearly an 
adjudicatory function.  See, e.g., Jandreau; Buchanan, supra.  
Because the evidence provides a sufficient basis for a 
decision based on the facts, a medical opinion is not 
necessary.  As discussed in detail below, there is no 
credible evidence that symptoms of arthritis of bilateral 
wrists, knees, and shoulders or symptoms hypertension were 
manifested during service or within a year thereafter, and 
there is no credible evidence indicating that a disability or 
symptoms may be associated with the Veteran's service.  
Therefore, an examination is not warranted.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including osteoarthritis and hypertension, 
if the disability was manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  If there is no showing of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

A.  Arthritis of the Wrists, Knees, and Shoulders

The Veteran contends that he developed arthritis of bilateral 
wrists, knees, and shoulders as a result of service.  At his 
June 2006 Board hearing, he indicated that he had been told 
by VA doctors that his arthritis developed due to the 
exercise he performed in service, in particular, that it 
probably caused his knees to wear out, but that they would 
not put it in writing.  He also testified that he did not 
have any injury during service.  He indicated that he 
received treatment for his knees, wrists, and shoulders in 
service in 1964, but that the treatment was not of record.  
Later he described treatment for his left wrist at that time.  
Specific to his left wrist claim, the Veteran alleges that 
such arthritis is due to in-service treatment for a cyst.  

The Veteran's service treatment records reflect treatment for 
a ganglion cyst on his left wrist from February 1965 through 
May 1965.  He was hospitalized for removal of the ganglion in 
May 1965, but the surgery was canceled, due to the presence 
of otitis media.  X-rays of the left wrist were negative.  On 
the separation examination in May 1965, a cyst of the left 
wrist, with no current complaints, was noted.  Otherwise, the 
musculoskeletal system was normal upon clinical evaluation. 

After service, the Veteran first filed a claim for service 
connection in February 1977, for a knot in the left wrist.  
He stated that surgery for a knot in the wrist had been 
scheduled in service, but he had received a hardship 
discharge before the surgery.  He said he had been treated in 
1968 by Dr. Ward.  He did not mention arthritis, or any other 
orthopedic complaints.  In April 1977, the Veteran stated 
that Dr. Tenbrook had told him that there was nothing he 
could do for his wrist as "authorism" had settled in.  
However, assuming he meant "arthritis," a VA examination in 
July 1977 included an X-ray of the left wrist, which showed 
no indication of joint disease.  At that time the Veteran 
said that the knot had gone down, but it reappeared at times, 
and caused pain in his wrist.  Examination was negative, and 
the diagnosis was arthritis not found.  

Records from J. Gregory, M.D., dated from July 1986 to March 
1987 show treatment for the Veteran's left shoulder.  The 
Veteran had injured his shoulder in a fall from a horse about 
ten days before Dr. Gregory had seen him.  An X-ray 
reportedly showed subdeltoid bursitis of the left shoulder.  
However, in September 1986, it was noted that an X-ray showed 
a healing fracture of the left humeral head, which on the 
original study had simulated subdeltoid bursitis.  He went on 
to treat the Veteran for complications of this injury, which 
necessitated two surgeries, without resolution of symptoms.  

In June 1988 the Veteran was seen at a VA facility complaint 
of symptoms including myalgias and arthralgias for the past 
two days.  He had received a tick bite two weeks earlier.  
The diagnosis was a viral syndrome.  However his symptoms 
worsened, and he was hospitalized several days later in St. 
Michael's Hospital, with symptoms including diffuse myalgias 
and arthralgias, as well as a rash and other symptoms.  
Evidence of a tick bite was observed, and the final diagnosis 
was Rickettsial infection, probably Rocky Mountain spotted 
fever.

In March 1989, the Veteran filed a claim for VA pension 
benefits.  In connection with this claim, he appeared at an 
RO hearing in November 1989, where he testified that his 
knees had been painful since he had tick fever.  A January 
1990 VA examination reported a history of pain and popping in 
the knees for 5 to 6 years.  Examination of the knees was 
essentially normal, and no X-rays were taken.  X-rays of the 
left shoulder showed post surgical changes, and osteophytes 
in the glenulohumeral joint.  The Veteran was diagnosed with, 
as relevant, history of residuals of injury to the left 
shoulder post-operative and history of pain and popping in 
the bilateral knees, with examination essentially normal.

In June 1996, the Veteran requested VA treatment, with 
complaints including "arthritis" in the knee.  He said he 
had arthralgias, a history of a left torn shoulder repair, 
and right knee pains.  The assessment was degenerative joint 
disease in the left shoulder and right knee.  He continued to 
be followed up for degenerative joint disease in the right 
knee.  In December 1996 he underwent arthroscopic surgery in 
the right knee, and the diagnosis was right knee medial 
meniscus tear and chondromalacia patella.  A January 1998 
record shows that the Veteran fell recently and twisted his 
left knee.  In February 1998 and July 1998, follow-up 
treatment for degenerative joint disease of the left knee was 
noted.  Subsequent VA treatment records show occasional 
notations, usually as part of a "problem list" rather than 
a complaint or treatment, of degenerative joint disease, 
chondromalacia patellae, and "osteoarthros."  

Thus, the evidence does not show any joint complaints in 
service, except his left wrist ganglion, and X-rays in 
service and on the VA examination in 1977 showed that no 
arthritis in the left wrist was present.  In fact, there is 
no medical evidence of the current presence of left wrist 
arthritis.  Arthritis of the left shoulder has been 
clinically demonstrated, but, as acknowledged by the Veteran 
at his hearing, this occurred after a fall from a horse years 
after service.  Indeed, at his hearing, he stated that he did 
not want to claim it because a horse had done it.  (However, 
it was included in his appeal to the Court, and thus cannot 
be considered to have been withdrawn).  In any event, the 
initial X-rays after his shoulder injury did not show that 
arthritis was already present by the time of this post-
service injury.  As to the right shoulder and wrist, the 
evidence does not show any treatment or complaint 
specifically related to either of those joints.  

The medical evidence of record first shows arthritis in the 
right knee in 1996, and in the left knee, after a fall in 
1998.  He complained of general arthralgias in June 1988, but 
the diagnosis was probable Rocky Mountain spotted fever.  The 
record first shows specific knee complaints in November 1989, 
when he reported knee pain since his tick fever episode.  On 
the VA examination in January 1990, he reported knee pain for 
five or six years.  Although this would place the onset of 
symptoms in about 1984 or 1985, while the tick fever was in 
1988, neither history is consistent with an onset in service, 
or within a year thereafter.  

The Veteran states that VA doctors have told him that his 
arthritis, at least of the knees, is due to the exercise 
required in service.  However, he also said that they have 
not been willing to put this assessment in writing.  Thus, 
the Board finds that this statement of what a doctor 
purportedly said (but refused to put in writing) to be 
insufficient to constitute credible or competent evidence, 
particularly when considered in light of the time that has 
elapsed since service, as well as his earlier histories, 
relating the onset to the 1980's, and the other evidence of 
record.  See Robinette v. Brown, 8 Vet.App. 69 (1995) ("the 
connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  In this 
regard, the Veteran's statements of what other doctors, for 
example, Dr. Ward and Dr. Tenbrook treated him for are not 
borne out by their records.  

Arthritis of the left shoulder and both knees was first shown 
many years after service, the medical evidence does not show 
symptoms relating to those joints until many years after 
service, and the history provided by the Veteran at the time 
of the diagnosis or injury is inconsistent with service 
onset.  Arthritis of the wrists and right shoulder has not 
been clinically demonstrated.  Without competent evidence of 
the current existence of a claimed condition, there may be no 
service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).  

Regarding lay evidence, the only evidence of record 
attributing any symptoms to service are statements made in 
connection with the current claim.  Of particular 
significance, the Veteran did not mention any such symptoms 
at the time of separation from service.  Likewise, he made no 
such mention in connection with his service connection claim 
in 1977, or on the VA examination at that time.  The 
exception is the left wrist, but the VA examination in 1977 
specifically found neither a ganglion present at that time, 
nor X-ray evidence of arthritis.  Similarly, no mention of 
any complaints pertaining to the joints at issue was noted in 
connection with the 1989 pension claim and 1990 VA 
examination.  Again, there is a single exception, the left 
shoulder, which the Veteran acknowledges was injured many 
years after service.  The absence of pertinent history, 
symptoms, or findings at these times, when he would have been 
expected to mention the conditions, if present, weighs 
considerably against his current assertions.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(here the Court distinguished between the examples of a 
broken leg versus cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Federal Circuit 
observed that such lay evidence was particularly important 
when service treatment records had been destroyed; unless lay 
evidence was allowed in those circumstances, it would be 
virtually impossible for a Veteran to establish a claim to 
service connection when service treatment records had been 
destroyed.  Jandreau, at 1376.  

In this case, service treatment records are available, as are 
numerous claims, statements, and medical records filed over 
the years, which did not attribute any right wrist, bilateral 
knee, or bilateral shoulder complaints to service, before he 
filed the current claim in August 2003, 38 years after 
service.  Instead, as noted above, on separate occasions in 
1989 and 1990, he attributed the onset of knee pain to 
earlier in the 1980's.  However, even there, the two 
histories varied the onset by 3 to 4 years, although he was 
only talking about events which occurred a few years earlier.  
Again, the Veteran himself acknowledges that his left 
shoulder condition began with a fall from a horse many years 
after service.  The evidence does not show any right wrist or 
right shoulder complaints during service or during the 
intervening years, and even his current complaints have been 
vague; indeed, he has not made any specific assertions 
regarding those joints.  As to the left wrist, the VA 
examination in July 1977 showed neither a ganglion nor 
arthritis to be present at that time, and the records have 
been essentially free of pertinent complaints since then, 
until the current claim.  

In sum, the Board finds that the Veteran's current statements 
regarding in-service onset of symptoms of arthritis are not 
credible.  By this, the Board does not mean to imply anything 
more than that he is mistaken in his recollections of events 
that occurred many years ago; no inference of deliberate 
inaccuracy should be drawn.  Concerning the individual 
joints, arthritis of the left wrist was ruled out by X-rays 
in 1977; the medical evidence pertaining to the left shoulder 
and bilateral knees, which are the only joints showing a 
diagnosis of arthritis, shows the onset attributed to 
injuries or otherwise beginning many years after service.  
Finally, as to the right wrist and right shoulder, the 
medical records are free of complaints concerning these 
joints, and the Veteran has not provided a specific 
explanation of the onset of any disabilities of these joints.  
There is no credible evidence linking any current arthritis 
of the knees, wrists, and shoulders to service, or to within 
a year thereafter.  Accordingly, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt does 
not apply, and the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Hypertension

At his June 2006 Board hearing, the Veteran testified that he 
was not treated for hypertension in service, but was treated 
by Dr. Ward in 1965 or 1966, and, after his death, by Dr. 
Tenbrook, who was also now deceased.  

The term hypertension means that the diastolic blood pressure 
is predominantly 90 mm or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

Service treatment records do not show elevated blood pressure 
in service.  In May 1965, the Veteran had blood pressure 
readings of 110/78 and 120/82.  At the Veteran's May 1965 
separation examination, his heart was normal upon clinical 
evaluation, and his blood pressure was 110/68.  

Post-service records show that, in February 1977, Dr. 
Tenbrook noted the Veteran's blood pressure to be 124/78.  In 
March 1977, he reported having treated the Veteran for ear 
pain.  M. Young wrote, in March 1977, that she was a former 
employee of H. Ward, M.D., now deceased, who had seen the 
Veteran in February 1969 for some type of ear complaint.  At 
the Veteran's July 1977 VA examination, his blood pressure 
was 120/90.  No diagnosis of hypertension was noted.  

VA treatment records show the Veteran's blood pressure was 
131/69 when seen in June 1988.  The Veteran's blood pressures 
obtained on admission to St. Michael's in June 1988 were 
120/80 and 90/62.  In March 1989, VA treatment records show 
blood pressure readings of 155/77 and 138/83.  Hypertension 
was not mentioned in connection with his pension claim filed 
in March 1989, nor on a January 1990 VA examination report, 
which revealed a blood pressure reading of 130/88. 

VA treatment records show that, in June 1996, the Veteran's 
blood pressure was 167/97.  In July 1996, his blood pressure 
was 170/96.  It was noted that his blood pressure was 
elevated transiently.  In October 1996, the Veteran's blood 
pressure was 162/80 and it was noted that he had 
hypertension, although it was thought at this time to 
possibly be secondary to medication he was taking.  However, 
subsequent records show the Veteran's continued follow-up for 
hypertension; since 2000, the condition has most often been 
noted to be well-controlled.  

The Veteran is not competent to provide a diagnosis of 
hypertension.  There is no medical evidence of the presence 
of hypertension in service, and the blood pressure at 
separation was normal.  The 1977 statements from Dr. Tenbrook 
do not tend to corroborate his statement that Dr. Tenbrook 
treated him for hypertension.  Likewise, the statement 
written on behalf of Dr. Ward in 1977 does not indicate that 
Dr. Ward treated the Veteran for hypertension.  The medical 
evidence does not show a diagnosis of hypertension until 
1996, over 30 years after the Veteran's separation from 
service.  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as probative evidence.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Moreover, the Board must determine whether lay evidence is 
credible, in light of factors such as possible bias or 
conflicting statements, and the absence of contemporaneous 
medical evidence is a factor that may be weighed against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed Cir. 2006).     

In this case, such evidence is particularly probative, as the 
Veteran filed several VA claims over the intervening years, 
but did not mention hypertension.  In particular, he filed a 
claim for pension benefits in 1989, and did not mention 
hypertension, either as a present condition, or as of service 
onset.  Entitlement to pension benefits does not require 
service connection, but it is based on all permanent 
disabilities present, and hypertension was not noted at that 
time.  The Board finds it unlikely that if hypertension had 
been present as a diagnosed condition at that time, he would 
have failed to either claim service connection for the 
condition, if he believed it to be of service onset, or to 
have mentioned it as one of the disabilities contributing to 
his permanent and total disability picture.  In this regard, 
the pension claim was initially denied, and it was not until 
after a hearing officer's decision on appeal in 1990 that 
pension was granted; under these circumstances, he would be 
unlikely to fail to mention any disabilities then in 
existence.  Moreover, hypertension is not a condition subject 
to lay observation, and the VA examination in connection with 
the pension claim in January 1990 did not find hypertension 
to be present.  

For the reasons stated above, the Veteran does not find the 
Veteran's statements that he was diagnosed with hypertension 
shortly after service to be credible. By this, the Board does 
not mean to imply anything more than that he is mistaken in 
his recollections of events that occurred decades earlier; no 
inference of deliberate inaccuracy should be drawn.  Further, 
the presence of hypertension requires medical evidence; it is 
not subject to lay observation, and, in any event, the 
Veteran has not described continuity of any symptomatology.  
The Board finds that hypertension was first diagnosed in 
1996, over 30 years after service, and there is no credible 
evidence indicating the condition was present in service, or 
within a year thereafter.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for arthritis of bilateral wrists, knees, 
and shoulders is denied.

Service connection for hypertension is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


